The plaintiffs in error, Mart Killion and Claud Henderson, hereinafter called the defendants, were convicted of having in their possession narcotics, to wit, about 90 cubes, or about 200 grains, of morphine sulphate, and their punishment fixed at confinement in the state penitentiary for a period of 7 years. From the judgment and sentence so rendered, the defendants appeal.
No briefs have been filed by the defendants in support of their assignment of errors, although the time for filing the same has long since passed. Satisfactory showing being made as to the death of the defendant Mart Killion, the case as to the said Killion is abated. *Page 201 
Where no briefs are filed, the court will examine the record proper, and, if no prejudicial error is apparent, the judgment of the trial court will be affirmed.
After a careful examination of the record, the court finds, as to the defendant Claud Henderson, that the information was sufficient to charge an offense; that the testimony is sufficient to support the verdict; that the instructions to the court correctly advise the jury as to the law; and that otherwise the defendant was accorded a fair trial.
The judgment and sentence as to Claud Henderson is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.